Citation Nr: 0403635	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left shoulder, including as secondary to 
service-connected knee disabilities.

2.  Entitlement to an increased rating for osteochondritis 
dissecans of the right knee, status post total right knee 
replacement, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for osteochondritis 
dissecans of the left knee, status post total left knee 
replacement, currently rated as 30 percent disabling.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability of 
urethral stricture as caused by VA medical or surgical 
treatment in June 1999. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1951 to 
February 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, which denied the benefits sought on 
appeal.  The veteran entered notice of disagreement with this 
decision in September 2002; the RO issued a statement of the 
case in October 2002; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in December 2002.  
In October 2003, the veteran appeared at a video conference 
hearing before the undersigned Veterans Law Judge.  The 
issues of entitlement to service connection for degenerative 
joint disease of the left shoulder (including as secondary to 
service-connected knee disabilities), entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of urethral stricture as caused by VA 
medical or surgical treatment in June 1999, and entitlement 
to TDIU are addressed below in the REMAND section of this 
decision. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims of 
entitlement to increased ratings for osteochondritis 
dissecans of the right knee and left knee has been obtained; 
the RO has notified the appellant of the evidence needed to 
substantiate the increased rating claims addressed on the 
merits in this decision, obtained all relevant evidence 
designated by the appellant, and provided a VA medical 
examination in order to assist in substantiating the claims 
for VA compensation benefits.

2.  The veteran's osteochondritis dissecans of the right 
knee, status post total right knee replacement, is manifested 
by not more than intermediate degrees of residual weakness, 
pain, or limitation of motion, right knee flexion to 100 
degrees, right knee extension to 0 degrees, and no 
instability or loose motion. 

3.  The evidence is in relative equipoise on the question of 
whether the veteran's osteochondritis dissecans of the left 
knee, status post total left knee replacement, is manifested 
by disability analogous to nonunion of  the tibia and fibula 
with loose motion requiring the wearing of a brace. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected osteochondritis dissecans of the right 
knee, status post total right knee replacement, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 
4.46, 4.71, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 
(2003).

2.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a rating of 40 percent, but no 
higher, for service-connected osteochondritis dissecans of 
the left knee, status post total right knee replacement, have 
been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.46, 
4.71, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Board finds in this  case that the VCAA 
requirements have been met regarding the issues of 
entitlement to increased ratings for service-connected left 
and right knee disabilities.  

In the rating decision and statement of the case, the RO 
advised the veteran of what must be demonstrated to establish 
increased ratings for service-connected left and right knee 
disabilities.  In a February 2002 letter issued prior to the 
June 2002 rating decision on appeal, the RO informed the 
veteran of the evidence needed to substantiate his claims for 
increased ratings.  The RO advised the veteran that VA would 
request any information or evidence the veteran wanted VA to 
obtain, and any medical evidence from his doctors about which 
he told VA, and requested the veteran to provide information 
regarding medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  

The RO also advised the veteran that he could obtain any of 
the records and send them to VA.  The RO requested the 
veteran to provide specific information about dates of 
treatment, and provided a VA Form 21-4138 and a phone number 
for the veteran to use for his answer.  In the October 2002 
statement of the case, the RO provided the veteran the 
regulatory provisions of the VCAA.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested VA 
treatment and hospitalization records, and in June 2002 
afforded the veteran a VA orthopedic examination.  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional evidence is 
required by the new statute and regulations.

II.  Increased Ratings for Knee Disabilities

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  Where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

Diagnostic Code 5055 provides that, following a total knee 
replacement, a 100 percent rating will be assigned for one 
year.  Thereafter, the status post total knee replacement 
disability is rated on the residual disability.  Diagnostic 
Code 5055 provides that chronic residuals consisting of 
severe painful motion or weakness warrant a 60 percent 
rating.  Intermediate degrees of residual weakness, pain, or 
limitation of motion are to be rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262, with a minimum rating of 30 
percent.  38 C.F.R. § 4.71a.  

Diagnostic Code 5256 in turn provides a 30 percent rating for 
ankylosis of the knee in a favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees; a 40 
percent rating for knee ankylosis in flexion between 10 and 
20 degrees; a 50 percent rating for knee ankylosis in flexion 
between 20 and 45 degrees; and a 60 percent rating for 
extremely unfavorable knee ankylosis in flexion at an angle 
of 45 degrees or more.  38 C.F.R. §§ 4.71, Plate II, 4.71a. 

Diagnostic Code 5261 provides for ratings based on limitation 
of extension of the leg, including a 30 percent rating for 
extension of the leg limited to 20 degrees, and a 40 percent 
rating for limitation of extension of the leg limited to 30 
degrees.  See 38 C.F.R. §§ 4.71, Plate II, 4.71a.

Diagnostic Code 5262 provides a 30 percent rating for 
malunion of the tibia and fibula, with marked knee or ankle 
disability; and a 40 percent rating for nonunion of  the 
tibia and fibula, with loose motion, requiring a brace.  38 
C.F.R. § 4.71a.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected left and right 
knee disabilities.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board finds that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, as this is a claim for 
increased rating.  The present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  See Francisco, 7 Vet. App. 
at 58.



A. Rating of Osteochondritis Dissecans of the Right Knee

The record reflects that the veteran injured his right knee 
in service in Korea.  Service connection for right knee 
disability has been in effect since 1958.  In June 1999, the 
veteran underwent total right knee prosthetic replacement.  A 
100 percent disability rating was assigned under Diagnostic 
Code 5055 for one year following the total right knee 
replacement, and a 30 percent disability rating was assigned 
following the end of the one year period.  

In January 2002, the veteran entered the claim for increased 
rating for left and right knee disabilities.  The veteran 
contends that he had to use knee braces for both knees, and 
experiences knee pain and limitations in the ability to walk, 
climb stairs, and with prolonged standing.  At a video 
conference personal hearing in October 2003 before the 
undersigned Veteran's Law Judge, the veteran testified that 
he could walk about one block before experiencing knee pain; 
he had difficulty climbing stairs and with prolonged 
standing; an unspecified knee gave out two to three times per 
week; his left knee pain was worse than the right; and he 
experienced knee pain when driving. 

The Board finds that Diagnostic Code 5055 is the most 
appropriate diagnostic code for rating the veteran's 
residuals following total knee replacements of both knees.  
Diagnostic Code 5055 specifically contemplates prosthetic 
replacement of the knee joint, contemplates ratings based on 
symptomatology of painful motion and weakness, and provides 
for ratings on residual disability under other diagnostic 
codes that contemplate limitation of flexion and extension of 
the knee, ankylosis, the required wearing of a knee brace, 
and a rating for looseness of the knee as analogous to 
malunion or nonunion of the knee joint.   38 C.F.R. § 4.71a. 

After a review of all the lay and medical evidence, whether 
or not specifically referenced in this decision, the Board 
finds that the veteran's service-connected right knee 
disability manifests not more than intermediate degrees of 
residual weakness, pain, or limitation of motion, as 
contemplated by a 30 percent disability rating for total knee 
replacement (prosthesis) under Diagnostic Code 5055.  
Diagnostic Code 5055 provides that such intermediate degrees 
of weakness, pain, or limitation of motion are to be rated 
under Diagnostic Codes 5256, 5261, and 5262.  38 C.F.R. § 
4.71a.  At the personal hearing the veteran testified that 
his left knee pain was worse than the right, and that right 
knee pain had an onset only with activity such as walking 
about one block, or climbing stairs, or prolonged standing.  
The June 2002 VA compensation examination report reflects the 
examiner's finding that the veteran did not have right knee 
pain, fatigue, weakness, or incoordination on repeat testing 
of the knees.  The Board further finds that the next higher 
60 percent rating under Diagnostic Code 5055 for service-
connected osteochondritis dissecans of the right knee, status 
post total right knee replacement is not warranted because 
the weight of the evidence demonstrates that the veteran does 
not have chronic residuals consisting of severe painful 
motion or weakness in the right knee.  See 38 C.F.R. § 4.71a.  

With regard to the consideration of a rating for the 
veteran's right knee disability under Diagnostic Code 5256, 
the evidence does not demonstrate any ankylosis of the right 
knee, including ankylosis in flexion between 10 and 20 
degrees.  The evidence demonstrates that at the June 2002 VA 
examination, the veteran's right leg flexed to 100 degrees.  
The VA examiner indicated that the veteran did not have pain, 
fatigue, weakness, or incoordination on repeat testing of the 
knees.  Painful motion is considered limited motion only from 
the point that pain actually sets in.  See VAOPGCPREC 9-98.  
For this reason, the Board finds that a rating in excess of 
30 percent for the veteran's right knee disability is not 
warranted under Diagnostic Code 5256.  38 C.F.R. §§ 4.71, 
Plate II, 4.71a.  

With regard to the consideration of a rating for the 
veteran's right knee disability under Diagnostic Code 5261, 
the veteran would not be entitled to a rating in excess of 30 
percent because, even with considerations of painful motion, 
weakness, and stiffness, the evidence does not demonstrate 
limitation of motion or function which more nearly 
approximates extension of the right leg limited to 30 
degrees.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  The 
evidence demonstrates that at the June 2002 VA examination 
the veteran's right leg extended to 0 degrees.  The VA 
examiner indicated that the veteran did not have pain, 
fatigue, weakness, or incoordination on repeat testing of the 
knees.  As indicated, painful motion is considered limited 
motion only from the point that pain actually sets in.  See 
VAOPGCPREC 9-98.  For this reason, the Board also finds that 
a rating in excess of 30 percent for the veteran's right knee 
disability is not warranted under Diagnostic Code 5261.  
38 C.F.R. §§ 4.71, Plate II, 4.71a.  

With regard to the consideration of a rating for the 
veteran's right knee disability under Diagnostic Code 5262, 
the evidence does not demonstrate right knee disability that 
more nearly approximates nonunion of the tibia and fibula, 
with loose motion, requiring a brace, as contemplated by a 40 
percent rating under Diagnostic Code 5262.  38 C.F.R. § 
4.71a.  At the June 2002 VA examination, the examiner 
specifically found that the veteran had no instability in the 
right knee.  This specific clinical finding outweighs the 
veteran's general testimony regarding an unspecified knee 
giving way.  For this reason, a rating in excess of 30 
percent for the veteran's right knee disability is not 
warranted under Diagnostic Code 5262.  38 C.F.R. § 4.71a.  

For these reasons, the Board finds that the criteria for a 
rating in excess of 30 percent for osteochondritis dissecans 
of the right knee, status post total right knee replacement, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 4.40, 
4.45, 4.46, 4.71, 4.71a, Diagnostic Codes 5055-5256, 5261, 
5262.  The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue entitlement to an increased rating (in excess of 30 
percent) for right knee disability; however, as the 
preponderance of the evidence is against the veteran's claim 
on this issue, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this issue on that basis.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102. 

B.  Rating of Osteochondritis Dissecans of the Left Knee

In a February 2001 rating decision, the RO granted service 
connection for left knee disability as secondary to the right 
knee disability, and assigned a 30 percent rating, effective 
from September 2000.  The veteran did not enter a notice of 
disagreement with this rating decision.  In March 2001, the 
veteran underwent total left knee prosthetic replacement.  A 
100 percent disability rating was assigned under Diagnostic 
Code 5055 for one year following the total left knee 
replacement, while a 30 percent disability rating was 
assigned following the end of the one year period.  

In January 2002, the veteran entered the claim for increased 
rating for his service-connected left knee disability.  As 
indicated above, the veteran contends that he has to use a 
knee brace, and experiences knee pain and limitations in the 
ability to walk, climb stairs, and with prolonged standing.  

After a review of all the evidence, whether or not 
specifically identified, the Board finds that the evidence is 
in relative equipoise on the question of whether the 
veteran's osteochondritis dissecans of the left knee, status 
post total left knee replacement, is manifested by disability 
analogous to nonunion of the tibia and fibula with loose 
motion requiring the wearing of a brace, as contemplated by a 
40 percent rating under Diagnostic Code 5262.  The evidence 
includes the veteran's personal hearing testimony to the 
effect that a knee gave way, as well as the June 2002 VA 
examination clinical finding that the veteran had mild medial 
to lateral instability of the left knee.  The evidence does 
not demonstrate actual nonunion of the tibia and fibula, or 
"loose motion" to the degree of that contemplated by actual 
nonunion of the tibia and fibula; the instability was 
characterized by the VA examiner as only mild in degree, and 
the VA examiner noted no incoordination.   For these reasons, 
and with the resolution of reasonable doubt in the veteran's 
favor, the Board finds that the criteria for a 40 percent 
disability rating for service-connected osteochondritis 
dissecans of the left knee, status post total left knee 
replacement, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 
4.20, 4.40, 4.45, 4.46, 4.71, 4.71a, Diagnostic Codes 5055-
5262.  

The Board further finds that a rating in excess of 40 percent 
is not warranted for the veteran's service-connected left 
knee disability.  The next higher 60 percent rating under 
Diagnostic Code 5055 is not warranted because the weight of 
the evidence demonstrates that the veteran does not have 
chronic residuals consisting of severe painful motion or 
weakness in the right knee.  See 38 C.F.R. § 4.71a.  At the 
personal hearing the veteran testified that he experienced 
left knee pain, but the degree of pain was associated with 
activity during the day, such as walking about one block, or 
climbing stairs, or prolonged standing.  The June 2002 VA 
compensation examination report reflects the examiner's 
finding that the veteran did not have left knee pain, 
fatigue, weakness, or incoordination on repeat testing of the 
knees.   

With regard to the consideration of a rating for the 
veteran's right knee disability under Diagnostic Code 5256, 
as directed by Diagnostic Code 5055, the evidence does not 
demonstrate any ankylosis of the left knee, including 
"extremely unfavorable" ankylosis of the left knee in 
flexion between 20 and 45 degrees.  The evidence demonstrates 
that at the June 2002 VA examination the veteran's left leg 
flexed to 100 degrees without pain or limitation.  The VA 
examiner indicated that the veteran did not have pain, 
fatigue, weakness, or incoordination on repeat testing of the 
knees.  As painful motion is considered limited motion only 
from the point that pain actually sets in, the veteran has 
left leg flexion to 100 degrees.  See VAOPGCPREC 9-98.  For 
this reason, a rating in excess of 40 percent for the 
veteran's left knee disability is not warranted under 
Diagnostic Code 5256.  38 C.F.R. §§ 4.71, Plate II, 4.71a.  

With regard to the consideration of a rating for the 
veteran's right knee disability under Diagnostic Code 5261, 
the veteran is not entitled to a rating in excess of 40 
percent because, even with considerations of painful motion, 
weakness, and stiffness, the evidence does not demonstrate 
limitation of motion or function which more nearly 
approximates extension of the right leg limited to 45 
degrees.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  The 
evidence demonstrates that at the June 2002 VA examination 
the veteran's left leg extended to 0 degrees, which is full 
extension.  See 38 C.F.R. § 4.71, Plate II.  The VA examiner 
in June 2002 indicated that the veteran did not have pain, 
fatigue, weakness, or incoordination on repeat testing of the 
knees.  For this reason, a rating in excess of 40 percent for 
the veteran's right knee disability is not warranted under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

With regard to the consideration of a rating for the 
veteran's right knee disability under Diagnostic Code 5262, a 
higher rating is not warranted because 40 percent is the 
maximum schedular rating provided under Diagnostic Code 5262.  
38 C.F.R. 
§ 4.71a.  For these reasons, the Board finds that a 40 
percent disability rating, but no higher, is warranted for 
the veteran's service-connected left knee disability.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.46, 4.71, 
4.71a, Diagnostic Codes 5055, 5256, 5261, 5262.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that either the 
veteran's service-connected left or right knee disabilities 
has independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such orthopedic disabilities for any 
period during the pendency of the claim.  The schedular 
rating criteria specifically contemplate ratings based on 
impairment that includes nonunion of  the tibia and fibula, 
loose motion, the requirement of a brace, limited motion and 
ankylosis, including due to painful motion, and weakness.  
Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  


ORDER

A rating in excess of 30 percent for service-connected 
osteochondritis dissecans of the right knee, status post 
total right knee replacement, is denied.

A 40 percent rating for service-connected osteochondritis 
dissecans of the left knee, status post total left knee 
replacement, is granted, subject to the criteria for the 
payment of monetary awards. 


REMAND

The veteran filed the claim for compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 in January 2002.  Because the claim was filed on or 
after October 1, 1997, the version of 38 U.S.C.A. § 1151 in 
effect prior to October 1, 1997 (requiring only that 
additional disability be "the result of" VA hospital care, 
medical or surgical treatment, or examination) is not 
applicable.  The version of 38 U.S.C.A. § 1151 that became 
effective October 1, 1997 is the applicable statute in this 
case.  The new law requires that the claimed additional 
disability be "caused by" VA hospital care, medical or 
surgical treatment, or examination, and further adds a 
"proximate cause" requirement that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event that was not reasonably foreseeable. 

The veteran contends that his urethra was injured during the 
insertion of a catheter by VA during a total knee replacement 
surgery in June 1999, and that he has additional disability 
of urethral stricture that was "caused by" the insertion of 
the catheter in June 1999.  As there is no medical opinion of 
record addressing this question, a remand is needed for a VA 
compensation examination and medical etiology opinion.  As 
several VA procedures have been referenced, and because 
preexisting symptomatology may not be considered in 
determining whether additional disability exists, an etiology 
opinion should be based on a thorough and accurate history, 
including an accurate chronology of symptoms and procedures.  

Pursuant to his appealed claim for service connection for 
degenerative joint disease of the left shoulder (as secondary 
to a service-connected knee disabilities), the veteran has 
contended that his degenerative joint disease of the left 
shoulder was caused by having to sleep on his side because of 
pain associated with his service-connected knee disabilities.  
As there is no medical etiology opinion of record that 
addresses this question, this issue is being remanded to the 
RO in order to assist the veteran with his claim by providing 
a VA examination with medical etiology opinion.  

The Board notes that the veteran has also asserted that he 
injured his left shoulder when, at a time he cannot recall, 
his right knee caused him to fall and injure his left 
shoulder.  In light of the evidence of record that shows that 
the veteran did not incur a left shoulder injury when he fell 
(at some unspecified time) after service due to his right 
knee malfunctioning, further medical etiology opinion on this 
question is not warranted.  Any medical opinion about 
secondary service connection, in the absence of a factual 
finding of a post-service left shoulder injury, would be 
speculative.  

Finally, the Board finds that the determination of whether 
service connection is granted for degenerative joint disease 
of the left shoulder and whether compensation under the 
provisions of U.S.C.A. § 1151 is granted for additional 
disability of urethral stricture as caused by VA medical or 
surgical treatment in June 1999 has the "very real 
potential" of having "a meaningful impact upon the question 
of" whether the veteran is entitled to a TDIU.  For this 
reason, the Board finds that the issue of entitlement to a 
TDIU is inextricably intertwined with the issue of 
entitlement to service connection for degenerative joint 
disease of the left shoulder and whether compensation under 
the provisions of U.S.C.A. § 1151 is warranted for additional 
disability of urethral stricture as caused by VA medical or 
surgical treatment in June 1999; therefore, the Board must 
defer adjudication of the veteran's TDIU claim.   Hoyer v. 
Derwinski, 1 Vet. App. 208, 210 (1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an orthopedic examination of the 
veteran's left shoulder to determine the nature and 
etiology of his current degenerative joint disease 
of the left shoulder.  Send the claims folder to 
the VA medical examiner for review of the relevant 
documents in the claims file.  

The VA orthopedic examiner is requested to do the 
following: 
A. Please examine the veteran to determine the 
nature and etiology of degenerative joint disease 
of the left shoulder.  Any and all indicated 
evaluations, studies, and tests deemed necessary by 
you should be conducted.  You should review the 
relevant portions of the claims file in conjunction 
with the examination and indicate in writing that 
you have done so.  

B. Please offer medical opinions regarding the 
etiology of the veteran's degenerative joint 
disease of the left shoulder.  Please provide a 
rationale for your opinions.  If you are unable to 
render any opinion, please indicate in writing the 
reason why you were unable to offer the opinion.  
The orthopedic examiner should answer the following 
questions:  
	i) What is the most likely etiology of 
the veteran's degenerative joint disease of 
the left shoulder?  Please note the veteran's 
history of onset of left shoulder pain in May 
2000, and the veteran's report that he sleeps 
on his side due to knee pain. 
	ii) Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's degenerative joint disease of the 
left shoulder was caused or aggravated 
(worsening of underlying disorder beyond its 
natural progression versus temporary flare-up 
of symptoms) by sleeping on the side because 
of a right knee disability?  
	
2.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded a genito-urinary or appropriate 
examination to determine the etiology of the 
veteran's claimed urethral stricture.  Send the 
claims folder to the VA medical examiner for review 
of the relevant documents in the claims file.  

The VA examiner is requested to do the following: 
A. Please examine the veteran to determine the 
etiology and extent of any currently diagnosed 
urethral stricture.  Any and all indicated 
evaluations, studies, and tests deemed necessary by 
you should be conducted.  You should review the 
relevant portions of the claims file in conjunction 
with the examination and indicate in writing that 
you have done so.  You should render a current 
diagnosis that accounts for any symptomatology 
previously diagnosed as urethral stricture, or 
indicate that a current diagnosis (including of 
urethral stricture) is not warranted. 

B. If you find that the veteran currently has a 
diagnosed disorder that involves urethral 
stricture, please offer medical opinions regarding 
the etiology of any diagnosed urethral stricture.  
Please provide a rationale for your opinions.  If 
you are unable to render any opinion, please 
indicate in writing the reason why you were unable 
to offer the opinion.  The examiner should answer 
the following questions:  
	i) What is the most likely etiology of 
the veteran's current urethral stricture?  
Please discuss the history that includes two 
previous circumcisions (as a child and in 1952 
or 1953), the placement of a catheter by VA 
during a total right knee replacement in June 
1999, findings of urethral stricture in 
December 2000, and circumcision revision in 
about March 2001. 
	ii) Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's urethral stricture noted in December 
2000 was caused or permanently aggravated by 
the placement of a catheter by VA during a 
total right knee replacement surgery in June 
1999?  Please note and discuss the history of 
two previous circumcisions (as a child and in 
1952 or 1953), the June 1999 post-surgical 
notes that included normal bladder function, 
the absence of complaints or clinical findings 
or diagnosis of penile stricture (phimosis) 
between June 1999 and December 2000, and the 
need for a circumcision revision in about 
March 2001.
	iii) If you conclude that the veteran in 
fact has additional disability of penile 
stricture that was caused or aggravated by the 
placement of a catheter by VA during a total 
right knee replacement in June 1999, is it at 
least as likely as not (a 50 percent or 
greater probability) that the penile stricture 
was proximately caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA in furnishing the medical or 
surgical treatment (including placement of 
catheter) in June 1999, or was proximately 
caused by an event not reasonably foreseeable?  
(The examiner should note that "proximate 
cause" is defined as "that which, in a natural 
continuous sequence, unbroken by any efficient 
intervening cause, produces injury, and 
without which the result would not have 
occurred."  BLACK'S LAW DICTIONARY 1225 (6th 
ed. 1990); see also Robinette v. Brown, 8 Vet. 
App. 69, 78 (1995) (relying on BLACK'S LAW 
DICTIONARY definition of "evidence").

3.  The RO should again review the record and 
readjudicate the issues of entitlement to service 
connection for degenerative joint disease of the 
left shoulder (including as secondary to service-
connected knee disabilities), entitlement to 
compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability of urethral 
stricture as caused by VA medical or surgical 
treatment (placement of catheter during total right 
knee replacement surgery) in June 1999, and 
entitlement to a TDIU.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



